Citation Nr: 0706282	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-22 690	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from July 1974 to February 
1976.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri, (hereinafter RO).  


FINDINGS OF FACT

1.  A June 1976 rating decision to which the veteran was 
notified in that month denied service connection for a back 
disorder and bilateral pes planus; the veteran did not appeal 
the decision, and this is the only final decision addressing 
these issues on any basis. 

2.  Additional evidence in the form of private medical 
opinions linking a current back disorder to service raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back disorder.  

3.  The weight of the evidence as to whether the veteran has 
a low back disorder that is etiologically related to service 
is in relative balance.  

4.  Additional evidence submitted in an attempt to reopen the 
claim for service connection for bilateral pes planus does 
not raise a reasonable possibility of substantiating the 
claim for service connection for bilateral pes planus.  
  

CONCLUSIONS OF LAW
1.  The June 1976 rating decision is final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).  

2.  Evidence received to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2006).

3.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006). 
4.  Evidence received to reopen the claim of entitlement to 
service connection for bilateral pes planus is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The veteran claims that he has submitted sufficient evidence 
to reopen his previously denied claims of entitlement to 
service connection for a low back disorder and bilateral pes 
planus.  

Initially, it is noted that VA has an obligation to notify 
claimants of what information or evidence is needed in order 
to substantiate a claim.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2006).  VA law and 
regulations dictate that part of notifying a claimant of what 
is needed to substantiate a claim includes notification as to 
what information and evidence VA will seek to provide and 
what evidence the claimant is expected to provide.  Further, 
VA must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim.  38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(a)-(c) 
(2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 

That said, with respect to the application to reopen the 
previously denied claim of service connection for pes planus, 
an August 2003 letter informed the veteran of the evidence 
necessary to establish entitlement to service connection for 
a disability, what evidence the RO would obtain, and what 
evidence he was expected to obtain.  This letter also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to this claim.  In addition, 
the letter informed the veteran of the evidence and 
information required to reopen a previously denied claim, and 
explained what types of evidence qualified as "new" and 
"material" evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the Board concludes herein that evidence 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection for pes planus has not been 
received, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

Regarding the application to reopen the claim of entitlement 
to service connection for a low back disorder, it is noted 
that because this claim on appeal is being granted in full, 
VA's statutory duties to notify and assist are deemed fully 
satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).


II. Legal Criteria/Analysis

A.  Low Back Disorder

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A June 1976 rating decision to which the veteran was notified 
in that month denied service connection for a back disorder 
and bilateral pes planus.  The veteran did not appeal this 
decision; as such, it is "final."  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).  This is 
the only final rating decision addressing these issues on any 
basis.  

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The RO found that that claim for service connection for a low 
back disorder had been reopened.  Notwithstanding this 
decision, the Board must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been received.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  After conducting this review, the Board 
concludes that new and material evidence has been received to 
reopen the claim for service connection for a low back 
disability.  As opinions from a private physician dated in 
September 2004 and September 2005 link a back disorder to the 
veteran's military service, the Board finds that this 
evidence clearly raises a "reasonable possibility" of 
substantiating the claim for service connection for a low 
back disorder, and is therefore material evidence.  38 C.F.R. 
§ 3.156.  As such, the claim for service connection for a low 
back disorder is reopened. 
 
The law provides that service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service. The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was concluded 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid and should not be followed.  
See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); see also 
Cotant v. Principi, 17 Vet. App. 116 (2003) (holding that the 
clear and unmistakable evidence standard in 38 C.F.R. 
§ 3.306(b) is "onerous" and requires an "undebatable" 
result).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

The July 1974 service entrance examination and medical 
history compiled at that time contained no references to a 
back disorder.  In May 1975, the veteran was treated for back 
pain.  A June 1975 X-ray demonstrated Grade I 
spondylolisthesis of L3 and an anomalous left L4, L5 
apophyseal joint.  Also described at that time was 
"congenital" tropism of L5, S1.  The veteran complained 
about back pain and spasms according to a service medical 
record dated in October 1975.  The January 1976 separation 
examination did not refer to a back disability, but the 
veteran referred to having recurrent back pain on a medical 
history compiled at that time.  In addition, a February 1976 
"Statement of Medical Condition" showed the veteran 
reference medical "changes" since the separation 
examination involving "Back Inj. + Feet."  

After service, a February 1996 private medical record noted 
the veteran stating, incorrectly, that he did not have 
problems with his back until a work related injury in 1992 in 
which he fell on some stairs.  The impression was chronic 
back pain secondary to "rather severe spondylolisthesis."  

An April 1999 VA X-ray noted spondylolisthesis with 
degenerative changes at L5-S1.  An examination conducted at 
that time resulted in diagnoses of spondylolisthesis, 
degenerative joint disease, and chronic lumbosacral strain.  
The veteran reported at this examination that he originally 
hurt his back during service in 1975 when he fell off of a 
gun.  He presented sworn testimony to this effect at an 
October 2005 hearing, at which time he stated that he 
originally hurt his back when he fell from a tank he was 
cleaning after it was moved.  The veteran testified that he 
had never had any back pain or problems as a child or 
teenager.  

The private physician who examined the veteran in February 
1996 rendered the medical opinions referenced above in 
September 2004 and September 2005.  The September 2004 
opinion stated the back disability was "military related."  
The September 2005 opinion, after referencing the fact that 
the veteran related his back disability to a fall during 
military service, found that based on the veteran's history 
the veteran's "back problem and pain is military related."  
A VA physician, after examining the veteran in June 2005, 
found that he could not resolve the issue of whether the 
veteran's back pain was related to military service "without 
resorting to mere speculation."  

Applying the pertinent legal criteria to the facts summarized 
above, because a back disability was not noted on the 
examination at the time of enlistment, the presumption of 
sound condition attaches in this case.  The first question 
before the Board, accordingly, is whether the presumption 
that the veteran was in sound condition on entrance is 
rebutted by clear and unmistakable evidence that he was not 
sound; that is, that a back disability was present upon 
entrance to service.  In order to rebut the presumption that 
a back disability did not exist prior to service, there must 
be clear and unmistakable evidence both that a back 
disability existed prior to service and that a back 
disability was not aggravated by service.  See VAOPGCPREC 3-
03; Cotant, 17 Vet. App. at 116 (2003).  As to the first 
"prong" of this test, from review of the evidence of record 
above, while there was a reference during service to there 
being a "congenital" component to the veteran's back 
disability, this would not appear to represent "clear and 
unmistakable" evidence that a back disability existed prior 
to service.  However, with respect to the second "prong," 
it is obvious that given the reference to back complaints 
during service from 1975 to the completion by the veteran of 
his February 1976 "Statement of Medical Condition" 
referencing a back injury, it cannot reasonably be said that, 
when viewed in its totality, there is clear and unmistakable 
evidence that a back disability was as not aggravated by 
service.  As such, the presumption of soundness is not 
rebutted.   

Thus, the Board must now address the question of whether a 
back disability was incurred in service such that service 
connection would be warranted for this condition.  Because 
under VAOPGCPREC 3-03 the presumption of soundness has not 
been rebutted in this case, the Board concludes that service 
connection may not be granted on the basis of aggravation 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see 
VAOPGCPREC 3-03 at para. 4 (Sections 1111 and 1153 establish 
independent factual presumptions, each of which specifies the 
predicate facts necessary to invoke the presumption and the 
facts that must be shown to rebut the presumption).  Thus, 
service connection should be considered on the basis of 
whether or not a back disorder was incurred in, rather than 
aggravated by, service.  

As set forth above, there are two opinions from a private 
physician linking the veteran's back disability to service.  
The VA examiner who was asked to address this matter stated 
that the question of the relationship between the veteran's 
back disability and military service could not be determined 
without resort to "speculation."  There is other otherwise 
no medical opinion of record that definitively rules out an 
etiologic connection between a current back disability and 
service.  Given these facts, the in-service documentation of 
a back disability, and the veteran's sworn testimony, the 
Board will exercise its discretion to find that, at a 
minimum, the positive clinical evidence of record places the 
evidence, at a minimum, in relative equipoise or balance.  As 
such, service connection for a back disability may thus be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.
 
B.  Pes planus

As indicated above, service connection for pes planus was 
denied in the "final" June 1976 rating decision.  Evidence 
before the adjudicators at that time included the reports 
from the July 1974 entrance examination, which noted the 
presence of second degree pes planus.  The veteran went to a 
clinic in February 1975 with complaints of painful feet with 
marching and an April 1975 service medical record reflects 
bilateral pes planus with callosities.  The veteran was 
fitted with metatarsal supports.  The examination of the feet 
at the separation examination was negative, but the veteran 
reported a history of "foot trouble" at that time.  As 
referenced above, a February 1976 "Statement of Medical 
Condition" showed the veteran referencing medical 
"changes" involving the feet since the separation 
examination.   

The June 1976 rating decision denied the veteran's claim for 
service connection for bilateral pes planus based on the 
conclusion that this condition existed prior to service with 
no evidence of aggravation during service.  It is emphasized 
that unlike the veteran's back disability as set forth above, 
the entrance examination noted that the veteran had bilateral 
pes planus.  As such, the presumption of soundness at service 
entry is inapplicable.  See 38 U.S.C.A. § 1111 (West 
2002)(this provision specifically excepts from the 
presumption of soundness "defects, infirmities, or disorders 
noted at time of examination.")

The additional evidence submitted in an attempt to reopen the 
claim for service connection for bilateral pes planus 
includes private clinical records dated in 2004 referencing 
treatment for hallux valgus, onychomycosis, plantar 
fasciitis, bunions and hammertoes.  A June 2005 VA 
examination resulted in a diagnosis of pes planus, but the 
examiner stated that she could not determine the relationship 
between the veteran's pes planus and service without resort 
to "speculation." 

None of the additional evidence includes any competent 
medical evidence or opinion which is suggestive of an 
etiologic relationship between pes planus and service, to 
include, significantly, by way of aggravation.  As such, the 
Board must find that none of the additional evidence raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral pes planus.  The veteran's 
hearing testimony with respect to the matter is essentially 
duplicative of contentions previously of record; as such, it 
does not represent "new" evidence.  Thus, the Board finds 
that the additional evidence is not new and material, and the 
claim for service connection for bilateral pes planus is not 
reopened.  38 C.F.R. § 3.156; see Kehoskie v. Derwinski, 
2 Vet. App. 31 (1991).


ORDER

Entitlement to service connection for a low back disorder is 
granted.   

New and material evidence having not been received, the claim 
for service connection for bilateral pes planus is denied. 


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


